SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1194
CA 15-00530
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF ARBITRATION BETWEEN COUNTY OF
ERIE AND ERIE COMMUNITY COLLEGE,
PETITIONERS-RESPONDENTS,

                    AND                                             ORDER

FACULTY FEDERATION OF ERIE COMMUNITY COLLEGE,
RESPONDENT-APPELLANT.


RICHARD E. CASAGRANDE, BUFFALO (TIMOTHY CONNICK OF COUNSEL), FOR
RESPONDENT-APPELLANT.

KRISTIN KLEIN WHEATON, ORCHARD PARK, FOR PETITIONERS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered June 6, 2014 in a proceeding pursuant to
CPLR article 75. The order granted the petition and vacated the award
of an arbitrator.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on January 4, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered: February 5, 2016                        Frances E. Cafarell
                                                 Clerk of the Court